Citation Nr: 0730134	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-32 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of 
mouth/tooth trauma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to April 1965.  This matter is before the Board 
of Veterans' Appeal (Board) on appeal from a November 2004 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims folder is now in the jurisdiction of the Cleveland, 
Ohio, RO.  In July 2007, a Travel Board hearing was held 
before the undersigned.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he sustained trauma to his mouth 
and teeth when he was kicked in the face while engaged in a 
Judo course during service in 1962.  His service medical 
records show that in February 1962 he was treated for a 
lacerated lip, a small cut on the inside of the lip, and two 
puncture marks on the outside of the lip.  No dental trauma 
was noted.  Service dental records indicate that vitality 
tests were performed on various teeth in July 1962 and August 
1962.  His service separation examination in April 1965 did 
not note any tooth injury.

The veteran testified that immediately following his injury 
in service a physician had to pull his upper front teeth 
forward and back in place, and that he continued to have 
problems with the teeth, undergoing a root canal in 
approximately 1967.  

The Board is of the opinion that a medical examination and 
opinion is required in this case to determine the nature and 
etiology of any current residuals of mouth/teeth trauma, and 
whether the service dental records contain any indication of 
injury to the teeth.  In this regard, the Board emphasizes 
that disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorders were incurred in 
service.  38 C.F.R. § 3.303(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a dentist or oral 
surgeon in order to determine whether he 
has any current residuals of trauma to the 
mouth/teeth, and whether any such 
residuals are related to the claimed 
injury in service.  The examiner should 
review the claims folder, including the 
service medical records, in conjunction 
with the examination.  The significance of 
the vitality tests performed on various 
teeth in July and August 1962 should be 
addressed.  All current residuals of 
mouth/teeth trauma should be noted.  The 
examiner should opine whether it is at 
least as likely as not (a probability of 
50 percent or better) that any current 
mouth/teeth disability is etiologically 
related to military service, to include 
the injury to the mouth in 1962.  The 
examiner must review the veteran's medical 
history, as documented in the claims file, 
prior to rendering any etiology opinion, 
and should explain the rationale for the 
opinion, citing relevant history or 
clinical findings.  If an etiology opinion 
cannot be given without resorting to 
speculation or conjecture (that is, to a 
reasonable degree of medical certainty), 
then the examiner should explicitly state 
so and explain why.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and give 
the veteran the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

